FILED
                              NOT FOR PUBLICATION                           MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAFAEL ARMANDO IBARRA PEREZ;                     No. 09-73064
et al.,
                                                 Agency Nos. A096-346-322
               Petitioners,                                  A096-346-323
                                                             A096-346-324
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Rafael Armando Ibarra Perez, Leticia Ibarra, and their son, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“BIA”) order denying their motion to reopen. We have jurisdiction under 8

U.S.C. § 1252. We grant the petition for review and remand.

      The BIA rejected petitioners’ motion to reopen without the benefit of our

decision in Reyes-Torres v. Holder, 645 F.3d 1073, 1077 (9th Cir. 2011), in which

we concluded that 8 C.F.R. § 1003.2(d) did not preclude a motion to reopen filed

after a petitioner had been removed. We remand to the BIA in light of this

intervening case law.

      Because of our remand, we do not address petitioners’ remaining

contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                   09-73064